Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims 1-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

           Claim 1 and those dependent thereon are unclear since melt index is dependent on temperature and since no melt temperature is recited.
           The phrase “when measured at a film thickness of about [1 or 2 or 0.75] mil” renders claims 42-48 unclear since a film of 1 or 2 or 0.75 mils is not being claimed and since this limitation is ambiguous as to whether or not the limitation is a requirement only for 1 or 2 or 0.075 mil thick claimed films or is a requirement for films of any thickness.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46-48 are rejected under 35 U.S.C. 102(a1) as being anticipated by Farley (US 2003/0213938).
           The reference discloses low density polyethylene having a 1% secant modulus measured at about 1 mil thicknesses as those of applicants in Table 5, examples B*, C* and E*(note that 1 MPa=145 lb/square inch). Note applicants’ oxygen transmission rates in Table IX assuming applicants units are identical to those intended by applicants. Assuming applicants time unit is not limited to any particular time, applicants numerical limitation on OTR is irrelevant as any prior art product could be said to have applicants OTR at sufficiently long measurement time. Regarding applicants dart impact characteristic, this would reasonably appear to be inherent given that the product of applicants’ specification is a low density polyethylene and given that other characteristics are explicitly disclosed as characteristics by applicants’ specification and characteristics are not commonly independently manipulatable. 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 and 42 of copending Application No. 16/508341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because selection of applicants OTR values from the range of the copending claims would have been obvious to a practitioner having an ordinary skill in the art prior to the time of the invention in the expectation of adequate results absent any showing of surprising or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
           Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44 and 47-49 of copending Application No. 16/507477 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the present claims.

           Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 46 and 47of copending Application No. 16/508385 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
           Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44 and 47-49 of copending Application No. 16/507477 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
           Claims 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-39 of copending Application No. 16/507477 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

          Sibtain et al. (US 20160108221) is the closest prior art to claim 1 and those dependent thereon. However, the reference does not teach or suggest the combination of numerical limitations required by claim 1.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
2-17-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765